Cite as 2017 Ark. 166


                 SUPREME COURT OF ARKANSAS
                                        No.   D-14-415

                                                  Opinion Delivered: May   4, 2017

STARK LIGON, AS EXECUTIVE
DIRECTOR OF THE SUPREME
COURT COMMITTEE ON              MOTION FOR ORDER OF
PROFESSIONAL CONDUCT            DEFAULT JUDGMENT OF
                     PETITIONER DISBARMENT

V.

KENNETH ALAN HARPER, ARKANSAS
BAR NO. 89022
                  RESPONDENT GRANTED.




                                         PER CURIAM


        Petitioner Stark Ligon, as Executive Director of the Arkansas Supreme Court

 Committee on Professional Conduct, has filed a motion for an order of default judgment

 on the petition of disbarment of respondent Kenneth Alan Harper, Arkansas Bar Number

 89022. We grant the motion.

        On May 9, 2014, the Office of Professional Conduct filed a petition for disbarment

 against Harper, and a summons was issued. Harper was personally served with the petition

 and summons on May 21, 2014. He failed to answer the petition within thirty days, and a

 motion for default judgment was filed on June 26, 2014. Harper tendered an untimely

 answer on July 9, 2014. On July 31, 2014, we appointed the Honorable John Cole to serve

 as a special judge to hear the matter and provide the court with findings of fact, conclusions
                                   Cite as 2017 Ark. 166

of law, and a recommendation of an appropriate sanction. Ligon v. Harper, 2014 Ark. 331

(per curiam).

       Pursuant to Arkansas Rule of Civil Procedure 55(a) (2016), Judge Cole entered an

order of default judgment against Harper on October 19, 2016, finding the allegations in

the petition for disbarment to be admitted. Harper was given notice of a November 10,

2016 hearing on sanctions to be imposed; however, he failed to appear at the hearing. Based

on the evidence of serious misconduct presented at the hearing, Judge Cole filed findings of

fact and conclusions of law with this court on February 17, 2017, recommending a sanction

of disbarment. On February 21, 2017, the clerk of this court issued a briefing schedule to

the parties pursuant to section 13 of the Arkansas Supreme Court Procedures Regulating

Professional Conduct of Attorneys at Law. The briefing schedule directed that Harper, as

the respondent, file his brief by April 2, 2017. Harper failed to submit a brief by April 2,

2017, and no request for an extension of time has been filed.

       Because Harper’s failure to file an abstract and brief leaves this court with nothing to

review with regard to Judge Cole’s findings, we grant petitioner’s request for a final order

disbarring Harper. In re Brown, 369 Ark. App’x 566, 252 S.W.3d 137 (2007). His name

shall be removed from the registry of attorneys licensed by the State of Arkansas, and he is

barred and enjoined from engaging in the practice of law in this state.

       It is so ordered.




                                                                                    D-14-415
                                              2